
	

114 HR 1026 : Taxpayer Knowledge of IRS Investigations Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1026
		IN THE SENATE OF THE UNITED STATES
		April 16, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to permit the release of information regarding the
			 status of certain investigations.
	
	
 1.Short titleThis Act may be cited as the Taxpayer Knowledge of IRS Investigations Act. 2.Release of information regarding the status of certain investigations (a)In generalSection 6103(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (11)Disclosure of information regarding status of investigation of violation of this sectionIn the case of a person who provides to the Secretary information indicating a violation of section 7213, 7213A, or 7214 with respect to any return or return information of such person, the Secretary may disclose to such person (or such person’s designee)—
 (A)whether an investigation based on the person’s provision of such information has been initiated and whether it is open or closed,
 (B)whether any such investigation substantiated such a violation by any individual, and (C)whether any action has been taken with respect to such individual (including whether a referral has been made for prosecution of such individual)..
 (b)Effective dateThe amendment made by this section shall apply to disclosures made on or after the date of the enactment of this Act.
			
	Passed the House of Representatives April 15, 2015.Karen L. Haas,Clerk
